

116 HR 6387 IH: To correct technical omissions relating to international financial cooperation, and for other purposes.
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6387IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo correct technical omissions relating to international financial cooperation, and for other purposes.1.Technical corrections(a)Environment cooperation commissions; North American Development BankSection 601 of the United States-Mexico-Canada Agreement Implementation Act (Public Law 116–113; 134 Stat. 78) is amended by inserting , other than sections 532 and 533 of such Act and part 2 of subtitle D of title V of such Act (as amended by section 831 of this Act), before is repealed.(b)Protective ordersSection 422 of the United States-Mexico-Canada Agreement Implementation Act (134 Stat. 64) is amended in subsection (a)(2)(A) by striking all that follows through , the administering authority and inserting all that follows through Agreement, the administering authority.(c)Dispute settlementSubsection (j) of section 504 of the United States-Mexico-Canada Agreement Implementation Act (134 Stat. 76) is amended in the item proposed to be inserted into the table of contents of such Act relating to section 414 by striking determination and inserting determinations.(d)Effective dateEach amendment made by this section shall take effect as if included in the enactment of the United States-Mexico-Canada Agreement Implementation Act.(e)North American Development Bank: limitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of capital stock of the North American Development Bank in an amount not to exceed $1,020,000,000. The authority in the preceding sentence shall be in addition to any other authority provided by previous Acts.